Case 1:19-cv-02184-TJK Document 5-8 Filed 07/26/19 Page 1 of 16




                Exhibit 7
        Case 1:19-cv-02184-TJK Document 5-8 Filed 07/26/19 Page 2 of 16



                                FEDERAL TRADE COMMISSION
                                    Washington, DC 20580


In the Matter of                                               )
                                                               )
WhatsApp, Inc.                                                 )
                                                               )
                                                               )

             Complaint, Request for Investigation, Injunction, and Other Relief

                                             Submitted by

                           The Electronic Privacy Information Center

                                                   and

                                The Center for Digital Democracy


                                            I. Introduction

      1. This complaint concerns the impact on consumer privacy of the proposed
         acquisition of WhatsApp, Inc. by Facebook, Inc. As set forth in detail below,
         WhatsApp built a user base based on its commitment not to collect user data for
         advertising revenue. Acting in reliance on WhatsApp representations, Internet
         users provided detailed personal information to the company including private
         text to close friends. Facebook routinely makes use of user information for
         advertising purposes and has made clear that it intends to incorporate the data of
         Whats App users into the user profiling business model. The proposed acquisition
         will therefore violate WhatsApp users’ understanding of their exposure to online
         advertising and constitutes an unfair and deceptive trade practice, subject to
         investigation by the Federal Trade Commission.

                                                 II. Parties

      2. The Electronic Privacy Information Center (“EPIC”) is a public interest research
         center located in Washington, D.C. EPIC focuses on emerging privacy and civil
         liberties issues and is a leading consumer advocate before the FTC. EPIC has a
         particular interest in protecting consumer privacy, and has played a leading role in
         developing the authority of the FTC to address emerging privacy issues and to
         safeguard the privacy rights of consumers.1 EPIC’s 2010 complaint concerning

1
    See, e.g., Letter from EPIC Exec. Dir. Marc Rotenberg to FTC Comm’r Christine

In re: WhatsApp, Inc.                               1                    Federal Trade Commission
                                                                                     March 6, 2014
      Case 1:19-cv-02184-TJK Document 5-8 Filed 07/26/19 Page 3 of 16



         Google Buzz provided the basis for the Commission’s investigation and October
         24, 2011 subsequent settlement concerning the social networking service.2 In that
         case, the Commission found that Google “used deceptive tactics and violated its
         own privacy promises to consumers when it launched [Buzz].”3 The
         Commission’s settlement with Facebook also followed from a Complaint filed by
         EPIC and a coalition of privacy and civil liberties organization in December 2009
         and a Supplemental Complaint filed by EPIC in February 2010.4 EPIC has
         previously urged the Commission to investigate businesses that make misleading
         representations as to record destruction practices. In 2008, EPIC notified the
         Commission that AskEraser falsely represented that search queries would be
         deleted when in fact they were retained by the company and made available to
         law enforcement agencies.5

    3. The Center for Digital Democracy (CDD) is a not-for-profit DC-based
       organization focused on protecting consumers in the digital marketplace.6 During
       the 1990’s (and then operating as the Center for Media Education) its work to
       protect privacy on the Internet led to the passage of the Children’s Online
       Protection Act (COPPA) by Congress in 1998.7 CDD’s advocacy on the Google-
       Doubleclick merger played a major role in the FTC's decision to address privacy
       concerns arising from online behavioral advertising.8 Through a series of
       complaints filed at the commission, CDD has brought attention to privacy
       concerns with mobile devices, real-time tracking and targeting platforms, social

Varney (Dec. 14, 1995) (urging the FTC to investigate the misuse of personal information by the
direct marketing industry), http://epic.org/privacy/internet/ftc/ftc_letter.html; DoubleClick, Inc., FTC File
No. 071-0170 (2000) (Complaint and Request for Injunction, Request for Investigation and for Other
Relief), http://epic.org/privacy/internet/ftc/DCLK_complaint.pdf; Microsoft Corporation, FTC File No. 012
3240 (2002) (Complaint and Request for Injunction, Request for Investigation and for Other Relief),
http://epic.org/privacy/consumer/MS_complaint.pdf; Choicepoint, Inc., FTC File No. 052-3069 (2004)
(Request for Investigation and for Other Relief) , http://epic.org/privacy/choicepoint/fcraltr12.16.04.html.
2
  Press Release, Federal Trade Comm’n, FTC Charges Deceptive Privacy Practices in Google’s Rollout of
Its Buzz Social Network (Mar. 30, 2011), http://ftc.gov/opa/2011/03/google.shtm (“Google’s data practices
in connection with its launch of Google Buzz were the subject of a complaint filed with the FTC by the
Electronic Privacy Information Center shortly after the service was launched.”).
3
  Id.
4
  In the Matter of Facebook, Inc., (2009) (EPIC Complaint, Request for Investigation, Injunction, and Other
Relief), https://epic.org/privacy/inrefacebook/EPIC-FacebookComplaint.pdf [hereinafter EPIC 2009
Facebook Complaint]; In the Matter of Facebook, Inc., (2010) (EPIC Supplemental Materials in Support of
Pending Complaint and Request for Injunction, Request for Investigation and for Other Relief),
https://epic.org/privacy/inrefacebook/EPIC_Facebook_Supp.pdf [hereinafter EPIC 2009 Facebook
Supplement]; In the Matter of Facebook, Inc., (2010) (EPIC Complaint, Request for Investigation,
Injunction, and Other Relief) , https://epic.org/privacy/facebook/EPIC_FTC_FB_Complaint.pdf
[hereinafter EPIC 2010 Facebook Complaint].
5
  EPIC: Does AskEraser Really Erase?, https://epic.org/privacy/ask/
6
  Ctr. for Digital Democracy, About CDD, http://www.democraticmedia.org/about-cdd (last accessed Mar.
6, 2014).
7
  Katherine C. Montgomery, Generation Digital, MIT PRESS, http://mitpress.mit.edu/books/generation-
digital (last accessed Mar. 6, 2014).
8
  Louise Story, F.T.C. Approves Doubleclick Deal, N.Y. TIMES, Dec. 21, 2007, available at
http://www.nytimes.com/2007/12/21/business/21adco.html.

In re: WhatsApp, Inc.                                2                      Federal Trade Commission
                                                                                        March 6, 2014
      Case 1:19-cv-02184-TJK Document 5-8 Filed 07/26/19 Page 4 of 16



        media, and from the databroker industry.9 CDD’s recent four-year campaign to
        ensure that COPPA was effectively implemented across all major platforms and
        applications resulted in the FTC’s December 2012 decision to strengthen its rules
        on children’s privacy.10

    4. WhatsApp, Inc. is an American incorporated in Delaware.11 WhatsApp, Inc.’s
       primary place of business is 650 Castro Street, Suite 120-219, Mountain View,
       CA 94041.12 WhatsApp, Inc. is the developer of WhatsApp, a subscription-based
       Small Message Service (SMS) application for mobile phones.13 WhatsApp, Inc.
       was formed in 2009. The company currently processes over 10 billion messages
       per day from approximately 450 million active users.14

                                     III. Factual Background


A. WhatsApp’s Privacy Policies and Official Blog Posts Reflect a Strong
   Commitment to User Privacy

    5. According to WhatsApp’s privacy policy, last updated in July 2012, WhatsApp
       “does not collect names, emails, addresses or other contact information from its
       users’ mobile address book or contact lists” other than mobile phone numbers.15

    6. The mobile application’s association of a phone number with a user’s name
       “occurs dynamically on the mobile device itself and not on WhatsApp’s servers
       and is not transmitted to WhatsApp.”16

    7. The only messages stored on WhatsApp servers are “undelivered” messages
       whose recipients have not logged into WhatsApp to retrieve messages. These are
       automatically deleted after 30 days.17

    8. “The contents of messages that have ben delivered by the WhatsApp Service” are
       not copied, kept, or archived by WhatsApp in the normal course of business.”18
9
  Rimma Katz, Center for Digital Democracy asks FTC to investigate mobile data targeting, MOBILE
MARKETER, Apr. 9, 2010, available at http://www.mobilemarketer.com/cms/news/legal-privacy/5927.html.
10
   Press Release, Federal Trade Comm’n, FTC Strengthens Kids' Privacy, Gives Parents Greater Control
Over Their Information By Amending Childrens Online Privacy Protection Rule (Dec. 19, 2012),
http://www.ftc.gov/news-events/press-releases/2012/12/ftc-strengthens-kids-privacy-gives-parents-greater-
control-over.
11
   California Secretary of State Business Entity Detail, http://kepler.sos.ca.gov/
12
   Id.
13
   Brian X. Chen and Vindu Goel, Founders of an Anti-Facebook Are Won Over, N.Y. TIMES, Feb. 21,
2014, http://nytimes.com/2014/02/21/technology/founders-of-an-anti-facebook-are-won-over.html.
14
   Id.
15
   WhatsApp Privacy Policy, http://www.whatsapp.com/legal/#Privacy
16
   Id.
17
   Id.
18
   Id.

In re: WhatsApp, Inc.                              3                     Federal Trade Commission
                                                                                     March 6, 2014
      Case 1:19-cv-02184-TJK Document 5-8 Filed 07/26/19 Page 5 of 16




     9. WhatsApp’s privacy policy states, “We do not use your mobile phone number or
        other Personally Identifiable Information to send commercial or marketing
        messages without your consent or except as part of a specific program or feature
        for which you will have the ability to opt-in or opt-out.”19

     10. On November 19, 2009, founder Jan Koum posted to the WhatsApp official Blog,
         “So first of all, let’s set the record straight. We have not, we do not and we will
         not ever sell your personal information to anyone. Period. End of story. Hopefully
         this clears things up.”20

     11. On June 18, 2012, Koum posted to the WhatsApp Blog:

            At every company that sells ads, a significant portion of their
            engineering team spends their day tuning data mining, writing
            better code to collect all your personal data, upgrading the servers
            that hold all the data and making sure it’s all being logged and
            collated and sliced and packaged and shipped out… And at the end
            of the day the result of it all is a slightly different advertising
            banner in your browser or on your mobile screen. … At
            WhatsApp, our engineers spend all their time fixing bugs, adding
            new features and ironing out all the little intricacies in our task of
            bringing rich, affordable, reliable messaging to every phone in the
            world. That’s our product and that’s our passion. Your data isn’t
            even in the picture. We are simply not interested in any of it.21

     12. On February 19, 2014, Koum posted to the WhatsApp Blog:

            Here’s what will change for you, our users: nothing. WhatsApp
            will remain autonomous and operate independently. You can
            continue to enjoy the service for a nominal fee. You can continue
            to use WhatsApp no matter where in the world you are, or what
            smartphone you’re using. And you can still count on absolutely no
            ads interrupting your communication. There would have been no
            partnership between our two companies if we had to compromise
            on the core principles that will always define our company, our
            vision and our product.22



19
   Id.
20
   WhatsApp Blog, Just Wanted to Say a Few Things, https://blog.whatsapp.com/index.php/2009/11/a-few-
things/ (Nov. 9, 2009).
21
   WhatsApp Blog, Why We Don’t Sell Ads, http://blog.whatsapp.com/index.php/2012/06/why-we-dont-
sell-ads/ (Jun. 18, 2012).
22
   WhatsApp Blog, Facebook, http://blog.whatsapp.com/index.php/2014/02/facebook/ (Feb. 19, 2014).

In re: WhatsApp, Inc.                             4                   Federal Trade Commission
                                                                                  March 6, 2014
      Case 1:19-cv-02184-TJK Document 5-8 Filed 07/26/19 Page 6 of 16



     13. Asked if the US government has attempted to access WhatsApp servers,
         Koum said, “People need to differentiate us from companies like Yahoo!
         and Facebook that collect your data and have it sitting on their servers. We
         want to know as little about our users as possible. We don't know your
         name, your gender… We designed our system to be as anonymous as
         possible. We're not advertisement-driven so we don't need personal
         databases.”23

B. WhatsApp’s Business Practices Affect Millions of Consumers

     14. On August 23, 2012, WhatsApp processed ten billion user messages.24

     15. On June 13, 2013, processed 27 billion user messages.25

     16. As of December 2013, WhatsApp claimed that 400 million active users use the
         service each month.26

     17. By the time the Facebook acquisition was announced at the end of February 2014,
         WhatsApp was processing 50 billion messages per day from 450 million monthly
         users.27

C. Facebook’s Messaging Service Regularly Collects And Stores Virtually All
   Available User Data

     18. When Facebook revamped its messaging system in November 2010, it
         automatically opted all users into the new messaging system.28

     19. Facebook’s new messaging system initially disabled users’ ability to delete
         individual messages. 29

     20. Without user consent, the new messaging system also pulled data from
         Facebook’s social graph to prioritize messages from certain users. 30

23
   Id.
24
   Twitter, https://twitter.com/WhatsApp/status/238680463139565568 (“new daily record: 4B inbound, 6B
outbound = 10B total messages a day! #freebsd #erlang”) (last accessed Mar. 5, 2014).
25
   Twitter, https://twitter.com/WhatsApp/status/344966710241161216 (last accessed Mar. 5, 2014).
26
   WhatsApp Blog, http://blog.whatsapp.com/index.php/2013/12/400-million-stories/?lang=de
27
   Kristin Burnham, Facebook’s WhatsApp Buy: 10 Staggering Stats, InformationWeek (Feb. 21, 2014),
http://www.informationweek.com/software/social/facebooks-whatsapp-buy-10-staggering-stats-/d/d-
id/1113927.
28
   Joel Seligstein, See the Messages That Matter, Facebook Blog, Nov. 15, 2011,
https://www.facebook.com/notes/facebook/see-the-messages-that-matter/452288242130.
29
   Jan Jezabek, Steps Toward the New Messaging System, Facebook Blog, Nov. 2, 2011,
https://developers.facebook.com/blog/post/591/
30
   Alex Wawro, Facebook Messages: Our First Look, PCWORLD, Nov. 15, 2010,
http://www.techhive.com/article/210709/fbmessages_video1.html

In re: WhatsApp, Inc.                             5                    Federal Trade Commission
                                                                                   March 6, 2014
      Case 1:19-cv-02184-TJK Document 5-8 Filed 07/26/19 Page 7 of 16




     21. Even when users delete a message, it continues to be stored on Facebook’s
         servers.31

     22. Even when a user chooses not to send a message, Facebook still tracks what the
         user wrote.32

D. Facebook Routinely Incorporates Data from Companies It Has Acquired

     23. Facebook has regularly collected user data from companies it acquires.

     24. For example, when Facebook purchased Instagram in 2012, Instagram users were
         not subjected to advertisements based on the content they uploaded to the site.33

     25. Like WhatsApp, Instagram’s Terms of Service included a provision that in the
         event of acquisition, users’ “information such as name and email address, User
         Content and any other information collected through the Service may be among
         the items sold or transferred.”34

     26. After the acquisition, Facebook did in fact access Instagram users’ data and
         changed the Instagram Terms of Service to reflect this change. 35

E. Many WhatsApp Users Object to the Facebook Acquisition

     27. Aliya Abbas, a Delhi-based mediaperson, said, “I started using WhatsApp five
         months ago. If it gets integrated with Facebook, I will uninstall [WhatsApp]. And
         I think others will do the same if this happens. WhatsApp is popular because of its




31
   Zack Whittaker, Facebook Does Not Erase User-Deleted Content, ZD NET, Apr. 28, 2010,
http://www.zdnet.com/blog/igeneration/facebook-does-not-erase-user-deleted-content/4808; Miranda
Miller, Your Facebook Data File: Everything You Never Wanted Anyone to Know, Search Engine Watch,
Oct. 3, 2011, http://searchenginewatch.com/article/2114059/Your-Facebook-Data-File-Everything-You-
Never-Wanted-Anyone-to-Know.
32
   Jennifer Golbeck, On Second Thought… Facebook Wants to Know Why You Didn’t Publish that Status
Update You Started Writing, SLATE, Dec. 13, 2013,
http://www.slate.com/articles/technology/future_tense/2013/12/facebook_self_censorship_what_happens_t
o_the_posts_you_don_t_publish.html
33
   Craig Timberg, Instagram outrage reveals a powerful but unaware Web community, WASH. POST, Dec.
21, 2012, http://www.washingtonpost.com/business/technology/instagram-outrage-reveals-a-powerful-but-
unaware-web-community/2012/12/21/b387e828-4b7a-11e2-b709-667035ff9029_story.html.
34
   Id.
35
   Hayley Tsukayama, Instagram reminds users of privacy policy change, WASH. POST, Jan. 16, 2013,
http://www.washingtonpost.com/business/technology/instagram-reminds-users-of-privacy-policy-
change/2013/01/16/124a8712-5fee-11e2-9940-6fc488f3fecd_story.html

In re: WhatsApp, Inc.                             6                   Federal Trade Commission
                                                                                  March 6, 2014
      Case 1:19-cv-02184-TJK Document 5-8 Filed 07/26/19 Page 8 of 16



        privacy, and I don't think users will like the idea of advertisements popping up in
        the middle of a conversation.”36

     28. Columnist Carly Page wrote, “I'm a user of Whatsapp, and of course Facebook’s
         ridiculously expensive acquisition of the firm has got me concerned about my
         privacy, especially the fact that the social network likely now has access to my
         mobile phone number.”37

     29. Journalist Tali Arbel wrote, “WhatsApp is my respite from Facebook. For me, the
         world's largest social network has become a junkyard of updates from people I
         don't really know and ads for products I don't care about. It's all about people
         jostling for publicity and craving approval, seeking likes and comments from
         near-strangers. But WhatsApp is the best stand-in for a conversation you have
         over dinner with people you love. It's intimate. It's personal. I rely on it. […]
         Facebook says it won’t run ads on WhatsApp. But I'm afraid they won't be able to
         help themselves. With all those food pictures, won't Facebook figure I want to see
         ads for restaurants and cookware? And will Facebook urge my ‘friends’ to
         connect with me on WhatsApp? Facebook has done something similar with
         Instagram, the photo-sharing app it has owned since 2012.”38

     30. Corley Paige, a product developer from Austin, Texas, wrote, “I suddenly want to
         delete my Whatsapp. Hello Viber.”39

     31. Twitter user Tara Aghdashloo wrote, “Facebook is like an evil parent that keeps
         finding the new hiding place for your diary.”40

     32. User @tabandchord posted to Twitter, “Facebook + WhatsApp = The Ultimate
         Spying Machine #facebook #WhatsApp.”41

     33. Some users of both WhatsApp and Facebook created a Facebook Page titled
         “Please Don’t Ruin WhatsApp.” Under the designation “Community description,”



36
   Nitin Sreedhar, Status update: WhatsApp now a chapter in Facebook, BUSINESS STANDARD, Feb. 24,
2014, http://www.business-standard.com/article/technology/status-update-whatsapp-now-a-chapter-in-
facebook-114022300669_1.html.
37
    Carly Page, Facebook’s Whatsapp buy is a privacy nightmare for users, but it makes sense for the social
network, THE INQUIRER, Feb. 20, 2014, http://www.theinquirer.net/inquirer/opinion/2329985/facebooks-
whatsapp-buyout-is-a-privacy-nightmare-for-users-but-it-makes-sense-for-the-social-network.
38
   Tali Arbel, My Love Affair With WhatsApp: Does It Have to End?, WASH. TIMES, Feb. 20, 2104,
http://www.washingtontimes.com/news/2014/feb/20/my-love-affair-with-whatsapp-does-it-have-to-end.
39
   Jessica Guynn, Users threaten to delete WhatsApp now that Facebook is buying it, LOS ANGELES TIMES,
Feb. 19, 2014, http://www.latimes.com/business/technology/la-fi-tn-users-threaten-to-delete-whatsapp-
20140219,0,4153795.story#axzz2v7TZZFCR.
40
   Twitter, https://twitter.com/taraaghdashloo/status/436272358312378371 (last accessed Mar. 5, 2014).
41
   Twitter, twitter.com/tabandchord

In re: WhatsApp, Inc.                                7                     Federal Trade Commission
                                                                                       March 6, 2014
      Case 1:19-cv-02184-TJK Document 5-8 Filed 07/26/19 Page 9 of 16



        the page creators posted, “Hey Facebook: Please don't ruin WhatsApp and make
        all of our message go through Facebook Messenger.” 42

F. Industry Experts Warn that the Merger Will Diminish User Privacy

     34. Industry experts object to the Facebook acquisition because it allows Facebook
         access to the repository of mobile phone numbers that WhatsApp has collected.

     35. Wim Nauwelaerts, a lawyer specializing in EU data protection law at Hunton &
         Williams, LLP in Brussels, told Bloomberg, “Facebook is not only buying a
         popular messaging app, it is also acquiring the addresses and telephone numbers
         of 450 million users worldwide. […] Many of these users are already signed up to
         Facebook, so through this deal Facebook will be able to build complete profiles
         on users.”43

     36. St. John Deakins, the head of the online identity monitoring application
         Citizenme, said, “Facebook already has a very broad copyright license on people's
         content and already shares your data with many other services. Now with
         Facebook buying Whatsapp, this could see more and more private information
         becoming part of Facebook's database. From a personal data standpoint, this is
         extremely worrying.”44

     37. Tim Grossman, a senior branding consultant at Brand Union, wrote in The
         Guardian:

        “One of the reasons why so many millions have flocked to WhatsApp is
        the added level of privacy the brand provides. In a world where your every
        word echoes endlessly across the internet it was a communication channel
        where sharing could take place on a more contained level. However, much
        like Google's acquisition of Nest and Facebook's of Instagram, with this
        purchase consumers are suddenly associated with, and have their
        information accessible by a brand that they didn't buy into. It's this
        intrusion that can make it feel uncomfortable, as both you and your data
        are seized without your say-so.”45




42
   Facebook, Please Don’t Ruin WhatsApp, https://www.facebook.com/dontruinwhatsapp
43
   Stephanie Bodoni, Facebook WhatsApp Deal Risks Sparking Privacy Probes Across EU, BLOOMBERG,
Feb. 25, 2014, http:// bloomberg.com/news/2014-02-25/facebook-whatsapp-deal-risks-sparking-privacy-
probes-across-eu.html.
44
   Samuel Gibbs, Six Alternatives to WhatsApp Now That Facbook Owns It, THE GUARDIAN, Feb. 20, 2014,
http://www.theguardian.com/technology/2014/feb/20/six-alternatives-whatsapp-facebook.
45
   Tim Gosman, Why WhatsApp is a worthy addition to the Facebook fold, THE GUARDIAN,
http://www.theguardian.com/media-network/partner-zone-brand-union/facebook-acquisition-whatsapp-
damage-brand-privacy.

In re: WhatsApp, Inc.                            8                   Federal Trade Commission
                                                                                 March 6, 2014
     Case 1:19-cv-02184-TJK Document 5-8 Filed 07/26/19 Page 10 of 16



G. Facebook’s Acquisition of WhatsApp Implicates Safe Harbor Compliance

     38. The Commission has previously issued an Order and Settlement Agreement with
         Facebook, following an investigation into whether “Facebook deceived
         consumers by telling them they could keep their information on Facebook private,
         and then repeatedly allowing it to be shared and made public.”46

     39. In addition to requiring Facebook to give users “clear and prominent notice” and
         obtain “their express consent before sharing their information beyond their
         privacy settings,” and to maintain “a comprehensive privacy program to protect
         consumers’ information,” the Order also prohibited Facebook from
         misrepresenting the extent to which it participates in the US-EU Safe Harbor
         program.47

     40. The Safe Harbor Framework is an industry-developed self-regulatory approach to
         privacy compliance.48 Coordinated by the Department of Commerce, the Safe
         Harbor program allows firms to self-certify privacy policies in lieu of establishing
         adequate privacy protections in the United States that regulate business practice.
         The Safe Harbor arrangements developed in response to the European Union Data
         Directive, a comprehensive legal framework that established essential privacy
         safeguards for consumers across the European Union.49

     41. The Federal Trade Commission has been tasked with penalizing US firms that
         incorrectly claim current Safe Harbor certification.50

     42. Currently, Facebook represents that it complies with the requirements of Safe
         Harbor program.51

H. European Data Protection Authorities Have Already Begun Investigations

     43. Jacob Kohnstamm, the Dutch data protection Commissioner, has begun an
         investigation into data protection issues related to Facebook’s purchase of



46
   In the Matter of Facebook, Inc., a corporation; FTC File No. 092 3184, FTC.gov (Dec. 30, 2011),
http://www.ftc.gov/enforcement/cases-proceedings/092-3184/facebook-inc.
47
   Id.
48
   U.S. Dep’t of Commerce, Safe Harbor Privacy Principles,
http://export.gov/safeharbor/eu/eg_main_018475.asp (last updated Jan. 30, 2009).
49
   Directive 95/46/EC of the European Parliament and of the Council of Oct. 24, 1995 on the Protection of
Individuals with Regard to the Processing of Personal Data and on the Free Movement of Such Data, 1995
O.J. (L 281) 31, available at http://eur-
lex.europa.eu/LexUriServ/LexUriServ.do?uri=CELEX:31995L0046:EN:HTML.
50
   Fed. Trade Comm’n, Bureau of Consumer Protection Business Center, US-E.U. Safe Harbor
Framework, http://www.business.ftc.gov/us-eu-safe-harbor-framework (last accessed Mar. 6, 2014).
51
   Facebook, Safe Harbor, https://www.facebook.com/safeharbor.php (last accessed Mar. 6, 2014).

In re: WhatsApp, Inc.                               9                     Federal Trade Commission
                                                                                      March 6, 2014
     Case 1:19-cv-02184-TJK Document 5-8 Filed 07/26/19 Page 11 of 16



        WhatsApp.52 His investigation is focusing on the collection of data from
        WhatsApp users’ address books and the potential for misuse of that information.53

     44. Thilo Weichert, the data protection commissioner for the German state of
         Schleswig-Holstein, has also begun an investigation into the acquisition.54 He told
         Bloomberg, “The mixing of data is strictly regulated by German law, especially
         through the Telemedia Act and the Federal Data Protection Act. Both acts rely on
         the principle of purpose binding, that data stored for one purpose cannot be
         processed for any other purposes - there are no such restrictions in the U.S.”55

     45. Commissioner Kohnstamm, who served as the head of the European Union’s
         Article 29 Data Protection Working Party until February 27, 2014, said that any
         of the European Union’s “28 data protection regulators could open an
         investigation” into the acquisition as well.56

                                         IV. Legal Analysis

A. The FTC’s Section 5 Authority

     46. The FTC Act prohibits unfair and deceptive acts and practices, and empowers the
         Commission to enforce the Act’s prohibitions.57 These powers are described in
         FTC Policy Statements on Deception58 and Unfairness.59

     47. A trade practice is unfair if it “causes or is likely to cause substantial injury to
         consumers which is not reasonably avoidable by consumers themselves and not
         outweighed by countervailing benefits to consumers or to competition.”60

     48. The injury must be “substantial.”61 Typically, this involves monetary harm, but
         may also include “unwarranted health and safety risks.”62 Emotional harm and


52
   Gibbs, supra at 47.
53
   Id.
54
   Jabeen Bhatti and Stephanie Bodoni, Facebook Purchase of WhatsApp Raises German, Dutch, Art. 29
Privacy Concerns, BLOOMBERG BNA, Mar. 3, 2014, http://www.bna.com/facebook-purchase-whatsapp-
n17179882555.
55
   Id.
56
   Bodoni, supra at 46.
57
   See 15 U.S.C. § 45 (2010).
58
   Fed. Trade Comm’n, FTC Policy Statement on Deception (1983), available at
http://www.ftc.gov/bcp/policystmt/ad-decept.htm [hereinafter FTC Deception Policy].
59
   Fed. Trade Comm’n, FTC Policy Statement on Unfairness (1980), available at
http://www.ftc.gov/bcp/policystmt/ad-unfair.htm [hereinafter FTC Unfairness Policy].
60
   15 U.S.C. § 45(n); see, e.g., Fed. Trade Comm’n v. Seismic Entertainment Productions, Inc., Civ. No.
1:04-CV- 00377 (Nov. 21, 2006) (finding that unauthorized changes to users’ computers that affected the
functionality of the computers as a result of Seismic’s anti-spyware software constituted a “substantial
injury without countervailing benefits.”).
61
   FTC Unfairness Policy, supra.

In re: WhatsApp, Inc.                              10                     Federal Trade Commission
                                                                                      March 6, 2014
     Case 1:19-cv-02184-TJK Document 5-8 Filed 07/26/19 Page 12 of 16



         other “more subjective types of harm” generally do not make a practice unfair.63
         Secondly, the injury “must not be outweighed by an offsetting consumer or
         competitive benefit that the sales practice also produces.”64 Thus the FTC will not
         find a practice unfair “unless it is injurious in its net effects.”65 Finally, “the injury
         must be one which consumers could not reasonably have avoided.”66 This factor
         is an effort to ensure that consumer decision making still governs the market by
         limiting the FTC to act in situations where seller behavior “unreasonably creates
         or takes advantage of an obstacle to the free exercise of consumer
         decisionmaking.”67 Sellers may not withhold from consumers important price or
         performance information, engage in coercion, or unduly influence highly
         susceptible classes of consumers.68

     49. An act or practice is deceptive if it involves a representation, omission, or practice
         that is likely to mislead the consumer acting reasonably under the circumstances,
         to the consumer’s detriment.”69

     50. There are three elements to a deception claim. First, there must be a
         representation, omission, or practice that is likely to mislead the consumer.70 The
         relevant inquiry for this factor is not whether the act or practice actually misled
         the consumer, but rather whether it is likely to mislead.71

     51. Second, the act or practice must be considered from the perspective of a
         reasonable consumer.72 “The test is whether the consumer’s interpretation or
         reaction is reasonable.”73 The FTC will look at the totality of the act or practice
         and ask questions such as “how clear is the representation? How conspicuous is
         any qualifying information? How important is the omitted information? Do other
         sources for the omitted information exist? How familiar is the public with the
         product or service?”74

62
   Id.; see, e.g., Fed. Trade Comm’n v. Information Search, Inc., Civ. No. 1:06-cv-01099 (Mar. 9, 2007)
(“The invasion of privacy and security resulting from obtaining and selling confidential customer phone
records without the consumers’ authorization causes substantial harm to consumers and the public,
including, but not limited to, endangering the health and safety of consumers.”).
63
   FTC Unfairness Policy, supra.
64
   Id.
65
   Id.
66
   Id.
67
   Id.
68
   Id.
69
   FTC Deception Policy, supra.
70
   FTC Deception Policy, supra ; see, e.g., Fed Trade Comm’n v. Pantron I Corp., 33 F.3d 1088 (9th Cir.
1994) (holding that Pantron’s representation to consumers that a product was effective at reducing hair loss
was materially misleading, because according to studies, the success of the product could only be attributed
to a placebo effect, rather than on scientific grounds).
71
   FTC Deception Policy, supra.
72
   Id.
73
   Id.
74
   Id.

In re: WhatsApp, Inc.                               11                     Federal Trade Commission
                                                                                       March 6, 2014
     Case 1:19-cv-02184-TJK Document 5-8 Filed 07/26/19 Page 13 of 16




     52. Finally, the representation, omission, or practice must be material.75 Essentially,
         the information must be important to consumers. The relevant question is whether
         consumers would have chosen another product if the deception had not
         occurred.76 Express claims will be presumed material.77 Materiality is presumed
         for claims and omissions involving “health, safety, or other areas with which the
         reasonable consumer would be concerned.”78

     53. The FTC presumes that an omission is material where “the seller knew, or should
         have known, that an ordinary consumer would need omitted information to
         evaluate the product or service, or that the claim was false . . . because the
         manufacturer intended the information or omission to have an effect.”79

     54. The Commission has previously found that a company may not alter the privacy
         settings of its users.80

     55. The Commission has previously found that a company may not repurpose user
         data for a use other than the one for which the user’s data was collected without
         first obtaining the user’s “express affirmative consent.”81

     56. In the FTC’s consideration of the Google acquisition of Doubleclick, where
         similar issues were raised about the impact on user privacy, the Commission
         allowed the merger to go forward, but only because the Commission found that
         the scope of its antitrust review did not encompass issues related to consumer
         privacy.82

     57. In the Google acquisition of Doubleclick, Commissioner Harbor dissented and
         warned, “The truth is, we really do not know what Google/DoubleClick can or
         will do with its trove of information about consumers’ Internet habits. The merger
         creates a firm with vast knowledge of consumer preferences, subject to very little
         accountability.”83



75
   Id.
76
   Id.
77
   Id.
78
   Id.
79
   Cliffdale Associates, Inc., 103 F.T.C. 110, 110 (1984).
80
   In the Matter of Facebook, Inc., a corporation; FTC File No. 092 3184, FTC.gov (Dec. 30, 2011),
http://www.ftc.gov/enforcement/cases-proceedings/092-3184/facebook-inc.
81
   In the Matter of Google, Inc.; FTC File No. 102 3136 (Oct. 13, 2011) (Decision and Order),
http://www.ftc.gov/sites/default/files/documents/cases/2011/10/111024googlebuzzdo.pdf.
82
   In the Matter of DoubleClick, Inc., FTC File No. 071-0170 (2000) (Statement of the Commission),
http://www.ftc.gov/sites/default/files/documents/cases/2007/12/071220statement.pdf.
83
   In the Matter of DoubleClick, Inc., FTC File No. 071-0170 (2000) (Dissenting Statement of
Commissioner Pamela Jones Harbour), http://www.ftc.gov/os/caselist/0710170/071220harbour.pdf.

In re: WhatsApp, Inc.                             12                     Federal Trade Commission
                                                                                     March 6, 2014
    Case 1:19-cv-02184-TJK Document 5-8 Filed 07/26/19 Page 14 of 16



B. Count I: Deceptive Failure to Represent that WhatsApp’s Governing Principles
of Anonymity and Privacy Were Subject to Reversal

   58. As described above, WhatsApp represented to consumers that the company will
       not retain or repurpose information collected from their mobile phones.

   59. As described in detail above, facts about WhatsApp’s philosophy of privacy and
       anonymity were material to users in their decision to install and use WhatsApp.

   60. As described above, some users selected WhatsApp as a pro-privacy alternative to
       other messaging services.

   61. Therefore, WhatsApp’s failure to adequately disclose that this commitment to
       privacy was subject to reversal constitutes a deceptive act or practice in violation
       of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a).

   62. Users could not reasonably avoid being aware of the inadequate disclosures
       regarding the potential for reversal of the privacy policy.

   63. The inadequate disclosures are not outweighed by countervailing benefits to
       consumers or to competition.

   64. WhatsApp’s inadequate disclosures constitute deceptive acts or practices in
       violation of Section 5 of the FTC Act, 15 U.S.C. § 45(a).

C. Count II: Unfair Failure to Adequately Protect User Data In the Event of an
Acquisition

   65. As described in detail above, WhatsApp users reasonably expected that selecting
       WhatsApp would provide them with a privacy-protective messaging service.

   66. As described in detail above, industry experts have identified that Facebook’s
       acquisition of WhatsApp will dramatically expand Facebook’s ability to gather
       user data.

   67. As described in detail above, Facebook regularly collects and stores virtually all
       user information that it can extract.

   68. By failing to make special provisions to protect user data in the event of an
       acquisition, WhatsApp “unreasonably creates or takes advantage of an obstacle to
       the free exercise of consumer decisionmaking.”

   69. Specifically, WhatsApp users could not reasonably have anticipated that by
       selecting a pro-privacy messaging service, they would subject their data to
       Facebook’s data collection practices.

In re: WhatsApp, Inc.                       13                  Federal Trade Commission
                                                                            March 6, 2014
    Case 1:19-cv-02184-TJK Document 5-8 Filed 07/26/19 Page 15 of 16




   70. The inadequate protections are not outweighed by countervailing benefits to
       consumers or to competition.

   71. Therefore, WhatsApp’s inadequate disclosures constitute unfair acts or practices
       in violation of Section 5 of the FTC Act, 15 U.S.C. § 45(n).


                        V. Prayer for Investigation and Relief

   1. EPIC urges the Commission to investigate WhatsApp, Inc., and enjoin its unfair
      and deceptive data collection practices for any future changes to its privacy
      policy.

   2. Specifically, EPIC requests the Commission to:

          a. Initiate an investigation of the proposed acquisition of WhatsApp by
             Facebook specifically with regard to the ability of Facebook to access
             WhatsApp’s store of user mobile phone numbers and metadata;
          b. Until the issues identified in this Complaint are adequately resolved, use
             the Commission’s authority to review mergers to halt Facebook’s
             proposed acquisition of WhatsApp;
          c. In the event that the acquisition proceeds, order Facebook to insulate
             WhatsApp users’ information from access by Facebook’s data collection
             practices; and
          d. Provide such other relief as the Commission finds necessary and
             appropriate.




In re: WhatsApp, Inc.                     14                  Federal Trade Commission
                                                                          March 6, 2014
    Case 1:19-cv-02184-TJK Document 5-8 Filed 07/26/19 Page 16 of 16



                              Respectfully Submitted,

                              Marc Rotenberg, EPIC Executive Director
                              Julia Horwitz, EPIC Consumer Protection Counsel
                              Ginger McCall, EPIC Associate Director
                              Khaliah Barnes, EPIC Administrative Law Counsel
                              Electronic Privacy Information Center
                              1718 Connecticut Ave. NW Suite 200
                              Washington, DC 20009
                              202-483-1140 (tel)
                              202-483-1248 (fax)

                              Jeff Chester, CDD Executive Director
                              Hudson Kingston, CDD Legal Director
                              Center for Digital Democracy
                              1621 Connecticut Ave. NW Suite 550
                              Washington, DC 20009
                              (202) 332-2670 (tel)




In re: WhatsApp, Inc.              15                   Federal Trade Commission
                                                                    March 6, 2014
